Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Art Unit – Location


The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.



	Specification

The disclosure is objected to because of the following informalities: Paragraph [0044] cites “meddle”.  The Examiner understands the term to mean “middle”.
 
Appropriate correction is required.

Claim Objections

Claim 9 is objected to because of the following informalities:   Claim 9 cites “fore”.  The Examiner understands the term to mean “for”.

Appropriate correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 8, 13, and 14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Shibuya (US 2015/0116779 A1) “Shibuya”.


1. Shibuya teaches: A color parameter generation apparatus (IMAGE PROCESSING APPARATUS) [TITLE] to “obtain a color image output from an image forming unit, predict an output color of the image forming unit to generate a predicted color” [ABSTRACT]), comprising:
(IMAGE PROCESSING UNIT 3" including a “CPU 101” shown in FIG. 1) that generates a color parameter ("add a colorimetric error at the colorimeter due to a color arrangement on the input image data to the predicted color specification value, to obtain a corrected colorimetric value of the area of the color image" [0011].  The color parameter is generated to correct the color in an area of the color image.) to be used for printing a sample image ("The printer engine 4 is an image forming unit of electrophotography that actually performs printing." [0028]) based on a read image being read information of the sample image ("an image read by a scanner" [0054]) , wherein the hardware processor determines a degree of a flare ("The scanner correction unit 25 has a table data of flare "blurriness function .phi..sub.c (x; i, j)" [0078]-[0080].  The blurriness function determines the degree of flare.  Determination of the degree of flare is read from the table data.) at a predetermined position of the read image ("the subscripts i (=-N.sub.i to N.sub.i) and j (=1N.sub.j to N.sub.j) indicate pixels in the main-scanning direction and sub-scanning direction." [0080].  The pixel direction determines the position of the read image), and executes predetermined processing for correcting the color parameter in the predetermined position, based on the determined degree of the flare (" the blurriness function of flare is provided as a function of the position at which colorimetry is performed by a colorimeter unit and such a function is incorporated into a colorimetry image, and then a value of a colorimetry area is extracted." [0082].  “According to the present example embodiment, a steady error unique to a colorimeter such as scanner or a measurement error dependent on the arrangement of colors in image data, in particular, a case in which the colors monitored by a colorimeter device deviate from the targeted predicted colors due to flare, can be avoided.” [0084]).
Therefore, the Applicant’s claimed invention is anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

8. The color parameter generation apparatus according to claim 1, wherein the hardware processor automatically executes correction instruction processing for the color parameter as the predetermined processing in accordance with the degree of the flare at the predetermined position ("As described above, the blurriness function of flare is provided as a function of the position at which colorimetry is performed by a colorimeter unit and such a function is incorporated into a colorimetry image, and then a value of a colorimetry area is extracted. Accordingly, the correction of influence caused by flare … is stored in advance as a predicted value for output image, and real-time feedback is achieved while executing a print job." [0082].  Real-time feedback is automatically executing flare correction.) .
Therefore, the Applicant’s claimed invention is anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

13.  The execution apparatus of claim 13 has been analyzed in view of the “PC 1” in FIG. 5 of Shibuya as the execution apparatus and further in view of claim 1.
Claim 13 is rejected in a similar manner to claim 1.
Therefore, the Applicant’s claimed invention is anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

14.  The non-transitory computer-readable recording medium of claim 14 has been analyzed in view of the “computer-readable non-transitory recording medium” [Claim 10] of Shibuya, the “method of processing an image” [Claim 6] of Shibuya, and further in view of claim 1.
 Claim 14 is rejected in a similar manner to claim 1.
Therefore, the Applicant’s claimed invention is anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shibuya (US 2015/0116779 A1) “Shibuya” in view of Hikosaka (US 20110242352 A1) “Hikosaka”.

2. Shibuya teaches: The color parameter generation apparatus according to claim 1 having a hardware processor.

However Hikosaka teaches: wherein the hardware processor executes processing of notifying a user so as to cause the user to select whether to correct the color parameter in the predetermined position ("the CPU automatically discriminates whether the flare occurred in the flare area is the color flare so as to allow the user to perform the discrimination. The method enables processing flare color component reduction when the occurrence position of flare in the input image is automatically detected by the CPU so as to allow the user to specify the position.” [ABSTRACT]. “the flare color component extraction processing section 21 in the third embodiment automatically sets the reference color component, but, it is also possible to allow the user to specify the component.” [0209].  The color parameter can be corrected.).
The processor which reduces flare in Shibuya can be modified by Hikosaka to notify a user of the areas in which flare occurs and have the user select whether to correct the color parameters in the predetermined positions.
The motivation for the combination is provided by Hikosaka to reduce flare because “flare gives an unnatural impression to the shot image, and particularly, it is significantly unnatural compared to an achromatic flare.” [0005].
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shibuya (US 2015/0116779 A1) “Shibuya” in view of Kuang et al. (US 2017/0026592 A1) “Kuang”.

3. Shibuya teaches: The color parameter generation apparatus according to claim 1, wherein the hardware processor determines the degree of the flare.
Shibuya does not explicitly teach determining the degree of flare at each of a plurality of the predetermined positions in the read image.
However Kuang teaches: determining the degree of flare at each of a plurality of the predetermined positions in the read image (“A plurality of flare-affected pixels may be identified in the light-field image [ABSTRACT]).
	The flare reduction apparatus of Shibuya can be modified by Kuang to determine the degree of flare and reduce the flare in a plurality of locations in an image.
	The motivation for the combination is provided by Kuang to “provide processing systems and methods capable of preventing, removing, and/or mitigating lens flare effects in light-field images” [0011].
("the scanner correction unit 25 adds a colorimetric error made at the scanner 27 or the like due to the color arrangement on the input image data to a color specification value for the scanner 27 or the like, and thereby corrects a colorimetric value." [0083]. Therefore, “colors monitored by a colorimeter device deviate from the targeted predicted colors due to flare, can be avoided” [0084] of Shibuya.) .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Allowable Subject Matter

Claims 4-7 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The closest reference of record is Shibuya (US 2015/0116779 A1). The reference of Shibuya does not teach:


Claim 5: Determining the degree of flare with comparative influence.
Claim 7: Processing of the flare based on a color of a predetermined position.
Claim 9: Limiting the user’s selection of a range in the read image for a color parameter to be used for correction.
Claim 11: Flare correction using a first color parameter to a second color parameter.

Shibuya fails to directly anticipate or render the above limitations obvious (to be used with other claimed limitations).

Relevant Prior Art

Jinno (US 2019/0378468 A1)
Abstract:
This invention corrects, with consideration to the luminance of a display device, an image artifact related to the luminance or a color that originates from a high-luminance region set as the display target. To achieve this, the invention comprises an obtainment unit which obtains information corresponding to a luminance range which can be displayed by the display device, a derivation unit which derives a correction amount for correcting an artifact of display-target image data based on a maximum luminance value indicated by the obtained information, and a correction unit which 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675